89 N.J. 284 (1982)
445 A.2d 1148
JANE DOE (A FICTITIOUS NAME) A MINOR, BY AND THROUGH HER GUARDIAN AD LITEM, MARTHA FISHER AND MARTHA FISHER, INDIVIDUALLY, PLAINTIFFS-APPELLANTS,
v.
NEW JERSEY DIVISION OF YOUTH AND FAMILY SERVICES, NEW JERSEY DEPARTMENT OF INSTITUTIONS AND AGENCIES, HAROLD WELLS, RICHARD ZIEGLER AND JAMES OLIPHANT, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued April 19, 1982.
Decided May 11, 1982.
*285 Jeffrey J. Chornoboy argued the cause for appellants (D'Alessandro, Sussman, Jacovino & Dowd, attorneys; Shannon Z. Taylor, on the brief).
Emerald L. Erickson, Deputy Attorney General, argued the cause for respondents (Irwin I. Kimmelman, Attorney General of New Jersey, attorney; Michael R. Cole, Assistant Attorney General, of counsel; Emerald L. Erickson, on the brief).
Phyllis G. Warren, Assistant Deputy Public Defender, argued the cause for amicus curiae Office of the Public Defender (Stanley C. Van Ness, Public Defender, attorney; T. Gary Mitchell, *286 Assistant Deputy Public Defender, of counsel; Phyllis G. Warren and T. Gary Mitchell, on the brief).
PER CURIAM.
The judgment of the Appellate Division is reversed, substantially for the reasons expressed in the dissenting opinion of Judge Pressler, reported at 178 N.J. Super. 499, 504 (1981).
For reversal  Chief Justice WILENTZ, and Justices PASHMAN, CLIFFORD, SCHREIBER, HANDLER, POLLOCK and O'HERN  7.
For affirmance  None.